Citation Nr: 0838625	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-28 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  The Board remanded this claim 
for further development in February 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board notes that although the veteran has undergone VA 
examinations regarding his service-connected disabilities of 
post-traumatic stress disorder (PTSD), bilateral hearing 
loss, and tinnitus, no medical professional has ever provided 
an opinion as to whether or not the veteran's service-
connected disabilities, without consideration of his non-
service-connected disabilities, precluded his ability to 
obtain or maintain employment.  An April 2006 rating decision 
increased the disability rating assigned for the PTSD 
disability, from 30 to 50 percent disabling, effective 
February 13, 2004.  A May 2008 rating decision granted 
service connection and awarded 10 percent disability ratings 
for bilateral hearing loss and tinnitus, effective February 
13, 2004.  The veteran now has a combined service-connected 
disability rating of 60 percent.  Because the veteran is in 
receipt of a higher PTSD rating and disability ratings for 
two additional disabilities that were not service-connected 
when the RO adjudicated the claim in May 2004, the Board 
finds that an examination and opinion addressing the issue of 
whether or not the veteran is unable to obtain or maintain 
gainful employment due to his service-connected disabilities 
alone is necessary in order to fairly decide the merits of 
the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner 
should evaluate and discuss the effect 
of all of the veteran's service-
connected disabilities, both singly and 
jointly, on the veteran's 
employability.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's 
service-connected disabilities (PTSD, 
bilateral hearing loss, and tinnitus), 
without consideration of any non-
service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.

2.  Then, readjudicate the claim for 
entitlement to a TDIU rating, including 
whether referral of the TDIU claim to 
the appropriate department officials 
under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted.  If any decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

